Reiber, C.J.,
¶ 98. dissenting. I respectfully dissent from the majority’s holding that the search in this case was unconstitutional. I agree with the majority that the search was not justified by the plain-view exception to the warrant requirement, ante, ¶¶ 28-31, or by the search-incident-to arrest doctrine, ante, ¶¶ 15-26. However, I concur with my dissenting colleague’s position that the search was justified by the circumstances indicating that the vehicle might have been stolen, and would affirm on that narrow ground, as articulated ante, ¶¶ 52-54.